Case 1:15-cr-00637-KAM Document 722-1 Filed 01/21/20 Page 1 of 2 PageID #: 23838



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 UNITED STATES OF AMERICA,                                         [PROPOSED] ORDER

                    - against -                                    Criminal Docket No.
                                                                   CR-15-0637 (KAM)
 MARTIN SHKRELI,

                                       Defendant.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          WHEREAS, pursuant to his conviction for securities fraud and conspiracy to commit

 securities fraud, this Court imposed an Amended Judgment against defendant Martin Shkreli

 (“Defendant”), entered on the docket on April 17, 2018, and sentenced him to pay a special

 assessment of $300, a fine of $75,000, plus interest, and restitution of $388,336.49, plus

 interest; and

          WHEREAS, by order dated October 10, 2018, certain funds were transferred to an

 interest bearing account with the Court Registry Investment System (“CRIS”) until further

 order of the Court; and

          WHEREAS, on July 18, 2019, the Second Circuit issued a decision affirming the

 Defendant’s sentence and conviction; and

          WHEREAS, on November 18, 2019, the Supreme Court of the United States denied

 Defendant’s Petition for a Writ of Certiorari; and

          WHEREAS, as of January 9, 2020, the balance in the CRIS is $477,529.40; and

          WHEREAS, as of January 9, 2020, the Clerk of the Court has an additional $1025.19

 on deposit in a noninterest-bearing account comprised of funds paid by Defendant through

 the Inmate Financial Responsibility Program; and
Case 1:15-cr-00637-KAM Document 722-1 Filed 01/21/20 Page 2 of 2 PageID #: 23839



        WHEREAS, as of January 9, 2020, the balance owed on the fine and restitution is

 $468,504.40, including interest;

        IT IS HEREBY ORDERED that the Clerk of the Court shall transfer all funds on

 deposit in the CRIS into the Registry of the Court to be disbursed and applied, in the

 following order, to: (1) the principal and interest owed on Defendant’s restitution liability;

 (2) the principal and interest owed on Defendant’s fine; and (3) a refund of any resulting

 overpayment to the Defendant.



 Dated: Brooklyn, NY

        ____________________, 2020



                                                     HONORABLE KIYO A. MATSUMOTO
                                                     UNITED STATES DISTRICT JUDGE
                                                     EASTERN DISTRICT OF NEW YORK
